


Exhibit 10.12B
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT (this “Amendment”), dated effective as of January 1, 2016,
to that certain Amended and Restated Employment Agreement, dated as of April 1,
2015 (the “Employment Agreement”), by and between Banc of California, National
Association, a national banking association (“Employer”), and Jeffrey T. Seabold
(“Employee”), is entered into by and between Employer and the Executive.
Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Employment Agreement.
WHEREAS, Employer and Employee wish to amend the Employment Agreement as set
forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Employer and Employee hereby agree as follows:
1.
Employment Period. Section 2 of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

Employment Period. Employer hereby agrees to employ the Executive, and the
Executive hereby agrees to serve Employer, subject to the terms and conditions
of this Agreement, for the period commencing on the Effective Date and ending on
the third anniversary thereof (the “Employment Period”); provided, however,
that, commencing on the date that is two years after the Effective Date, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), unless previously terminated, the Employment
Period shall automatically be extended so as to terminate two years from such
Renewal Date, unless, at least 90 days prior to the Renewal Date, Employer shall
give notice to the Executive that the Employment Period shall not be so
extended.
2.
Flexible Time Off. A new Section 3(b)(ix) is hereby added to the Employment
Agreement as follows:

Flexible Time Off. The Executive shall be entitled to take off as much time as
needed or as appropriate (“FTO”), consistent with his professional
responsibilities and business needs; provided that the Executive is meeting his
work responsibilities; and provided, further, that he is demonstrating a level
of commitment and conscientiousness that is sufficient to satisfy his
professional responsibilities to Employer. The Executive will receive his usual
base salary during approved FTO unless the Executive is on an extended leave
that is unpaid pursuant to Employer’s employee handbook or applicable law (e.g.,
FMLA, CFRA, or other extended leave). Because FTO is not an accrued benefit, the
Executive will not be eligible for a payout of FTO at the time of separation
from Employer, regardless of the reason for the separation.

1

--------------------------------------------------------------------------------




3.
Resignation without Good Reason.

(a)
The first sentence of Section 4(c) of the Employment Agreement is hereby amended
and restated to read as follows:

The Executive’s employment may be terminated by the Executive with Good Reason.
(b)
Section 4(e) of the Employment Agreement is hereby renumbered to Section 4(f),
and amended and restated in its entirety to provide as follows:

Date of Termination. For purposes of this Agreement, “Date of Termination” means
(i) if the Executive’s employment is terminated by Employer for Cause, or by the
Executive with Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if the Executive’s employment is terminated by Employer without Cause,
the Date of Termination shall be the date on which Employer notifies the
Executive of such termination, (iii) if the Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be, and
(iv) if the Executive’s employment is terminated without Good Reason, the Date
of Termination shall be the earlier of 60 days following the Notice Date and
such earlier date as designated by Employer.
(c)
Section 4(d) of the Employment Agreement is hereby renumbered to Section 4(e),
and amended and restated in its entirety to provide as follows:

Notice of Termination. Any termination by Employer for Cause, or by the
Executive with or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 10(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice in the case of a termination with Cause or with Good Reason). The
failure by the Executive or Employer to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause,
as applicable, shall not waive any right of the Executive or Employer,
respectively, hereunder or preclude the Executive or Employer, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or
Employer’s rights hereunder.
(d)
A new Section 4(d) is hereby added to the Employment Agreement as follows:

Without Good Reason. The Executive’s employment may be terminated by the
Executive without Good Reason at any time upon 60 days’ prior written notice t

2

--------------------------------------------------------------------------------




o Employer. Given the importance of the Executive’s position with Employer, the
Executive’s access to and use of confidential information, and the irreparable
harm that the Executive’s departure would likely cause to Employer, its customer
relationships, and its business opportunities, the Executive agrees that, during
the period (the “Notice Period”) commencing on the date on which Employer
receives notice of the Executive’s termination of his employment without Good
Reason (the “Notice Date”) and ending on the earlier of (i) 60 days following
the Notice Date and (ii) such earlier date as designated by Employer, the
Executive shall remain an employee of Employer and shall not be free to begin an
employment relationship with another entity, absent Employer’s authorized
written consent. During the Notice Period, Employer shall continue to pay the
Executive a base salary in accordance with its regular salary practices and the
Executive shall be entitled to participate in Employer’s benefit plans to the
extent permitted by such plans and applicable law. During the Notice Period,
Employer reserves the right to (A) change or remove any of the Executive’s
duties, (B) require the Executive to remain away from Employer’s premises or
limit Employee’s access to other employees, customers or vendors, and/or
(C) take such other action as determined by Employer to aid and assist in the
transition process associated with the Executive’s departure. During the Notice
Period, the Executive shall continue to act in a manner consistent with this
Agreement and his duty of loyalty to Employer. Employer may waive or terminate
the Notice Period at any time and for any reason or for no reason, in which case
the Date of Termination (as defined below) shall be the date on which Employer
notifies the Executive of such waiver or termination.
4.
Miscellaneous.

(a)
Full Force and Effect. Except as expressly amended by this Amendment, all terms
and conditions of the Employment Agreement shall remain in full force and
effect.

(b)
Governing Law. This Amendment shall be construed in accordance with the internal
laws of the State of Maryland, without regard to the conflict of law provisions
of any state.

(c)
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.






3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed and delivered on the date first above written.


BANC OF CALIFORNIA, N.A.


By: /s/ Steven A. Sugarman__________________
Name: Steven A. Sugarman
Title: President & Chief Executive Officer




EXECUTIVE
/s/ Jeffrey T. Seabold_______________________
Jeffrey T. Seabold




























[Signature Page to Employment Agreement Amendment]

4